IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                  December 6, 2004 Session

          FRENCH R. BOLEN v. SIGNAGE SOLUTIONS, LLC, ET AL.

                       Appeal from the Chancery Court for Knox County
                           No. 156697-3   Sharon Bell, Chancellor



                 No. E2004-01183-COA-R3-CV - FILED JANUARY 26, 2005


The issues presented in this appeal are: whether the trial court properly ruled that the employer had
good cause to terminate the employee; whether the trial court properly ruled that the employer was
not bound by a written employment agreement with the employee through the year 2003; and
whether the trial court properly ruled that the employee was not entitled to a bonus for the year 2002.
We hold that the trial court’s rulings were proper and so affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed; Cause
                                        Remanded

SHARON G. LEE, J., delivered the opinion of the court, in which CHARLES D. SUSANO , JR. and D.
MICHAEL SWINEY , JJ., joined.

Edward L. Summers, Knoxville, Tennessee, for the Appellant, French R. Bolen

Patty K. Wheeler and Judith A. Deprisco, Knoxville, Tennessee, for the Appellees, Signage
Solutions, LLC; Trisect Engineering & Consulting Corp., and E & S Management, Inc.

                                             OPINION

        This appeal arises from a cause of action for breach of employment contract filed by the
Appellant, French R. Bolen, against the Appellees, Signage Solutions, LLC; E & S Management,
Inc., and Trisect Engineering & Consulting Corporation.

        The Appellee, Signage Solutions, LLC, (hereinafter "Signage")was founded in April of 1995
by Ed Britton and Sam Krakoviak to provide project management services for the sale and
installation of corporate signs. Mr. Britton and Mr. Krakoviak, the owners of Signage, had worked
with Mr. Bolen at another company and were acquainted with him. In August of 1996, Mr. Bolen
accepted an offer of employment with Signage as its sales and marketing manager.
         At the time he was hired, the only written agreement commemorating Mr. Bolen’s
employment with Signage consisted of an outline as to what his bonus would be. However, in 2000,
the company introduced a more formal contract entitled “Signage Solutions Employment
Agreement.” This contract entered into by Mr. Bolen and Signage on December 3, 2001, provided
that in 2001 Mr. Bolen would be compensated at an annual salary of $71,428.57, and receive a 401K
contribution. The contract provided that in 2002 Mr. Bolen would be entitled to an annual salary of
$90,000.00, a 401K contribution, annual bonuses with a description of the prerequisites for payment
of same, and various insurance coverages. With respect to term of employment, the contract states
as follows:

         Original Term: The original term of this Agreement is for the period beginning
         December 03, 2001 and ending December 31, 2002. This Agreement shall
         automatically renew for successive one (1) year periods upon the same terms and
         conditions unless either party gives written notice to the other of their intention
         not to renew the Agreement. Said written notice shall be required to be given to
         the other party and received by them no later than December 1 of the then current
         term.

       In October of 2002, Signage introduced changes to the above described contract by a
document entitled “FIRST AMENDMENT TO EMPLOYMENT AGREEMENT.” This amendment,
which was signed by the parties on October 16, 2002, set forth Mr. Bolen’s base salary for 2003 at
$7,500.00 per month, a 401K contribution, and a description of new conditions for receiving
bonuses.

        In May and November of each year, Mr. Britton and Mr. Krakoviak engaged in an evaluation
of each of Signage’s employees. These performance reviews utilized a written form which set forth
thirteen categories in which the employee was graded on a numerical scale of one to ten and rated
as either “below expectations,” “meets expectations,” or “exceeds expectations.” The employee’s
overall performance was also rated as either “below expectations,” “meets expectations” or “exceeds
expectations.” The performance review of Mr. Bolen which was conducted in November of 2002
resulted in an overall rating of “below expectations.”

        On November 19, 2002, Mr. Bolen met with Mr. Britton and Mr. Krakoviak to discuss his
“below expectations” rating. Mr. Bolen refused to sign the evaluation form, expressed his
disagreement with the rating he received, and presented a sales chart to support his argument that
he deserved a higher rating. The parties also discussed the fact that sales for 2002 in the amount of
$15.7 million had been short of the company’s projected goal of $17 million. At this meeting Mr.
Bolen also criticized Mr. Britton’s management style as “overbearing” and stated that company
meetings regularly held on Monday mornings “had turned into Monday morning beatings.” Mr.
Bolen complained that certain management reports he was required to compile demanded
information in too much detail. In his brief filed with this court, Mr. Bolen, indicated that these
reports demanded that he “provide detailed documentation of every [sales] prospecting phone call
that he had made, put it into categories, then compare that against the number of prospective calls


                                                -2-
which had been set forth in the sales plan.” Mr. Bolen stated that he advised Mr. Britton and Mr.
Krakoviak “that it was very time consuming to put all of this together, type it up, and provide it to
the secretary of the management meetings.”

      Mr. Britton testifies at trial that Mr. Bolen made comments at the November 19 meeting
which caused Mr. Britton and Mr. Krakoviak “concern as to what direction [Mr. Bolen] was
moving”:

         Q. Tell me what those comments were.

         A. [By Mr. Britton] He made - - in reference to management or micro-
         management as you have said, French said he would not supply management
         reports. I said so, French, you’re telling me that I should go back to the
         management team and I should say to them, don’t worry, trust French, he’s not
         going to supply us reports anymore because he doesn’t want to do them. And he
         said, yes, that’s what I’m asking you to do. I told him, I said, French, I can’t do
         that. I can’t sit in front of that management team and tell them that you are
         different than anybody else and that you don’t have to supply the documentation
         of how you are performing and how its going to affect the rest of the company.
         That was the first remark, and what I repeated back to French.

                The second remark that French made was he said I don’t know that you
         have the right horse for this job anymore. The third remark that he made was ....
         maybe you should hire some other fucking superman and I will just be the sales
         manager from here on out.

       At the follow up meeting on November 20, in addition to the matter of Mr. Bolen’s “below
expectations” rating, Mr. Britton testifies that their discussion was directed toward the three remarks
described above which Mr. Bolen is alleged to have made. In this regard, Mr. Britton testified as
follows:

                 We want to talk about ... the statements that you made, and they were
         repeated back to French. And then we got down to the conversation where we
         said, French, do you understand what you’re saying to us. Do you understand the
         ramifications of what you’re saying to us. Do you understand how its going to
         affect your family by telling us you cannot do your job. That’s when French stated
         I’m a smart man. I have been thinking about this for some time.

        Mr. Britton further testifies that at the conclusion of this conversation he advised Mr. Bolen
that Mr. Bolen “had left him with no choice.” Mr. Britton then went to his office where he composed
the following letter terminating Mr. Bolen’s employment with Signage:




                                                 -3-
             Dear French:

             It is with much regret that we find it necessary to terminate your employment with
             Signage Solutions effective today.

             As you are aware, you, Sam and I have met on two occasions over the past two
             days to discuss your performance review. You strongly disagreed with the “below
             expectations”rating that both Sam and I feel was appropriate for your
             performance. In addition you stated that you did not feel confident that you could
             perform the required tasks and responsibilities nor be held accountable to the
             Management Team of this company for periodic updates and progress. It is for
             these reasons that you left us no choice but to terminate your employment.

             Your final paycheck was given to you in this meeting. This represents any and all
             funds owed to you per our policies and agreements.

                                            *            *            *

             Respectfully,

             Ed Britton

       Mr. Krakoviak testifies that, after he presented Mr. Bolen with the letter of termination, he
asked Mr. Bolen to step into his office and offered to reconcile:

             I said, French, you know, we’ve been friends a long time. I said, It does not have
             to end like this. I said, I think we can reconcile and French’s basic comment back
             to me, It’s gone too far and, boy, am I relieved, or, I am relieved.

        But there was no reconciliation, only a lawsuit. On December 10, 2002, Mr. Bolen filed a
complaint in the Chancery Court for Knox County against Signage Solutions, LLC; E & S
Management, Inc.; and Trisect Engineering and Consulting Corp.1 Among other things, the
complaint states that it is untrue that Mr. Bolen “allegedly did not feel confident that he could
perform the required tasks and responsibilities, and that he allegedly stated that he could not be held
accountable for periodic updates and progress reports.” The complaint further asserts that Mr.
Bolen’s termination was in breach of his employment contract and that he is “entitled to the balance
of his 2002 salary of $7,500, plus his full bonus to be calculated at four percent (4%) of Defendant’s
net sales for the year 2002, which Plaintiff avers, based upon performance to-date will be
$40,000.00.” The complaint also asserts that the October 16, 2002, the amendment to the


         1
          Testimony was presented that Trisect is a sister company of Signage and Mr. Bolen claims he is owed a bonus
from Trisect. Mr. Krakoviak and Mr. Britton are each one third owners of Trisect. Testimony was presented that E &
S Management is a payroll company for management of Signage and is owned by Mr. Krakoviak and Mr. Britton.

                                                        -4-
employment contract entitled Mr. Bolen to employment through calendar year 2003, including
twelve months salary at $7,500.00 per month, plus 410(K) contributions and a bonus. Based upon
these and other assertions, the complaint requests total damages in an amount not exceeding
$150,000.00.

         Following the trial of this case in December of 2003, the trial court on May 5, 2004, entered
its final judgment dismissing Mr. Bolen’s complaint. The trial court found that the letter terminating
Mr. Bolen’s employment constituted sufficient notice that Signage was “non-renewing” the 2002
employment contract. The trial court also found that the amendment to the employment contract did
not go into effect until 2003 and did not prevent the non-renewal of the contract in November of
2002. With respect to the question of whether Signage had good cause to terminate Mr. Bolen’s
employment, the trial court stated as follows:

                 The plaintiff has said he did not want to be micro-managed; that he had
         lost confidence that he could perform the task and be held accountable to the
         management team. The plaintiff said that maybe he wasn’t the right horse for the
         job and the plaintiff suggested perhaps the defendants could find another
         superman.

                A letter was sent citing the plaintiff’s position. There was no denial letter.
         Shortly after the “blow-up” the defendants attempted a try-it reconciliation and it
         was rebuffed.

                 From all of those things I think there was good cause and I do not believe
         it can be said that it is more likely than not that it was anything other than a
         business decision.

       The trial court also ruled that Mr. Bolen was not entitled to a bonus for 2002. Thereafter, Mr.
Bolen filed this appeal.

       The issues presented for our review are restated as follows:

       1. Whether the trial court erred in finding that Signage had good cause to terminate Mr.
Bolen’s employment.

       2. Whether the trial court erred in finding that Signage was not bound through calendar year
2003 by written employment contract with Mr. Bolen.

       3. Whether the trial court erred in finding that Mr. Bolen was not entitled to a contractual
bonus from Signage for calendar year 2002.

        In a non-jury case such as this one we review the record de novo with a presumption of
correctness as to the trial court’s determination of facts and we must honor those findings unless
there is evidence which preponderates to the contrary. Tenn. R. App. P. 13(d); Union Carbide v.
Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993). When a trial court has seen and heard witnesses,

                                                 -5-
especially where issues of credibility and weight of oral testimony are involved, considerable
deference must be accorded to the trial court’s factual findings. Seals v. England/Corsair Upholstery
Mfg. Co., Inc., 984 S.W.2d 912, 915 (Tenn. 1999). The trial court’s conclusions of law are accorded
no presumption of correctness. Campbell v. Florida Steel Corp., 919 S.W.2d 26, 35 (Tenn. 1996);
Presley v. Bennett, 860 S.W.2d 857, 859 (Tenn. 1993).

                                  GOOD CAUSE TERMINATION

      The first issue we address is whether Signage had good cause to terminate Mr. Bolen’s
employment.

        As noted by our Supreme Court in Nelson Trabue, Inc. v. Professional Management -
Automotive, Inc., 589 S.W.2d 661, 663 (Tenn. 1979), “[a]n employer has the right to discharge an
employee at any time for just cause”(quoting Little v. Federal Container Corp., 452 S.W.2d 875,
877-878 (1969)). In the recent case of Biggs v. Reinsman Equestrian Products, Inc., C/A No.E2004-
00172-COA-R3-CV, 2002 WL 2964693 (Tenn. Ct. App. E.S., filed December 22, 2004) at *2 we
restated the law applicable to termination of a contract of employment for cause as follows:

         “Whether good cause exists to terminate an employment contract is a
         determination made on a case-by-case basis, and exists where the discharge is
         ‘objectively reasonable.’” Video Catalog Channel, Inc., v. Blackwelder, 1997 WL
581120 (Tenn. Ct. App.). When cause is required for discharging an employee,
         the employer has the burden of proving the existence of good cause. Phillips v.
         Morrill Electric, Inc., 1999 WL 771511 (Tenn. Ct. App.).

         The failure to faithfully perform express or implied duties gives the employer the
         right to terminate the employment contract for cause, prior to the expiration of its
         terms without incurring liability. Jackson v. The Texas Company, 10 Tenn. App.
235 (Tenn. Ct. App. 1929).

         Inattention to duty is sufficient cause for discharge, since it is incumbent upon the
         employee to reasonably perform to advance and develop the employer’s business.
         Wyatt v. Brown, 42 S.W. 478, 481 (Tenn. Chancellor. App. 1897). In general, any
         act which tends to injure the employer’s business, interests, or reputation will
         justify termination of an employment agreement, and actual loss need not be
         proven. Curtis v. Reeves, 736 S.W.2d 108, 112 (Tenn. Ct. App. 1987).

       In his brief, Mr. Bolen states that his employment was terminated by Ed Britton “in a fit of
anger” because Mr. Bolen had “the audacity to disagree with the bottom line of his performance
review.” In this regard, Mr. Bolen asserts that one of the two reasons for termination of his
employment set forth by Signage in the previously cited letter of November 20, 2002, was that he
“strongly disagreed with the ‘below expectations’ rating that both Sam and I feel was appropriate
for your performance.” Mr. Bolen argues that he had valid reasons to disagree with the evaluation
of his performance and that “acts in defense of contractual rights do not provide grounds for
termination for good cause.”

                                                 -6-
        We find that Mr. Bolen’s employment was not terminated because he disagreed with his
performance evaluation. The paragraph of the November 20, 2002, letter which sets forth the reasons
for the termination of Mr. Bolen’s employment states:

         As you are aware, you, Sam and I have met on two occasions over the past two
         days to discuss your performance review. You strongly disagreed with the “below
         expectations”rating that both Sam and I feel was appropriate for your
         performance. In addition you stated that you did not feel confident that you could
         perform the required tasks and responsibilities nor be held accountable to the
         Management Team of this company for periodic updates and progress reports. It
         is for these reasons that you left us no choice but to terminate your employment.

        We construe the phrase “these reasons” as referring to the declarations of the immediately
preceding sentence - that Mr. Bolen “did not feel confident that [he] could perform required tasks
and responsibilities nor be held accountable ... for periodic update and progress reports.” We do not
agree that it was intended that the observation “you strongly disagreed with the ‘below expectations’
rating that both Sam and I feel was appropriate for your performance” be included in the reasons for
the termination of Mr. Bolen’s employment. This construction of the letter is consistent with the
testimony of both Mr. Britton and Mr. Krakoviak which indicates that the sole reasons for the
termination of Mr. Bolen’s employment were that he did not feel confident that he could do his job
and that he was unwilling to continue generating required management reports.

       Testimony in this case indicates that three remarks made by Mr. Bolen account for the
termination of his job - the remark that he would not supply requested management reports, the
remark that he didn’t know if Signage had “the right horse for this job anymore” and the remark that
“maybe you should hire some other fucking superman and I will just be sales manager from here on
out.”

         With respect to the first of these alleged remarks, Mr. Bolen asserts that “pleas” he made that
he be relieved of detailed reporting requirements were erroneously interpreted as a refusal to be
managed. In support of this assertion, Mr. Bolen argues that, while Mr. Britton and Mr. Krakoviak
initially testified that Mr. Bolen had stated that he would not be managed and that he would not
supply the required management reports, upon cross examination both Mr. Britton and Mr.
Krakoviak conceded that Mr. Bolen “was instead pleading with them not to make him provide the
additional reports that he contended was taking up too much of his time.” In support of this
argument, Mr. Bolen cites the following testimony of Mr. Britton:

                 Q. You had said that Mr. Bolen told you and Ed Krakoviak that I will not
                 be managed, correct?

                 A. That is correct.

                 Q. Isn’t it more accurate to say that he was pleading with you and Mr.
                 Krakoviak not to make him provide these additional reports that he says
                 was taking up too much of his time?

                                                  -7-
                 A. He was pleading not to provide reports to you us in the management
                 team.

                 Q. Okay. As a matter of fact in your pretrial discovery deposition at page
                 68, line 14, you said: “French’s comments would indicate his reluctance
                 to be managed.” Those were your words that you selected; is that correct?

                 A. That would be summarizing what I heard him say.

                 Q. On page 71, line 19, you said: “The third comment was about his
                 reluctance to allow the members of the management team to manage his
                 responsibilities.”

                 A. That would be summarizing it.

                 Q. Those were your words.

                 A. Yes, sir, that would be summarizing it.

                 Q. Would you not agree that there’s a difference in the word reluctance
                 than I am refusing to do this?

                 A. There is a difference, yes.

        Mr. Bolen also observes that, in discovery Mr. Krakoviak attested that Mr. Bolen “made it
clear that he did not want to be managed” and that Mr. Krakoviak agreed that “there was a big
difference between saying ‘I don’t want to be’ and ‘I’m not going to be’.”

        We do not find that any of the referenced testimony of Mr. Britton and Mr. Krakoviak
constitutes a concession that Mr. Bolen did not refuse to provide the requested management reports.
It does not follow from Mr. Britton’s apparent recognition of a difference between the word
“reluctance” and the word “refusal” that he was conceding that Mr. Bolen had not refused to provide
the requested reports. “Reluctance” is defined as “a feeling of not wanting to do or agree to
something; being reluctant; unwillingness.” WEBSTER ’S NEW WORLD DICTIONARY 1229 (College
Edition1966). “Refuse” is defined as “to decline to do something.” Id, at 1223. The words “refusal”
and “reluctance” are not mutually exclusive. One may or may not refuse to perform an act which
one is reluctant to perform. We construe Mr. Britton’s testimony to mean that Mr. Bolen was
reluctant to provide the reports and refused to do so. Likewise, we do not find that Mr. Krakoviak’s
admission that there is a difference between “I don’t want to be” and “I ’m not going to be” amounts
to a concession that Mr. Bolen did not refuse to supply the reports. Mr. Bolen admits that he did not
want to provide the reports in the detail requested and testimony by both Mr. Britton and Mr.
Krakoviak indicates that he refused to do so. Mr. Bolen did not want to provide the reports as
requested and refused to do so. We find no basis for Mr. Bolen’s contention that upon cross
examination Mr. Britton and Mr. Krakoviak “admitted that [Mr. Bolen] was merely asking them to
relax the reporting requirements.”

                                                  -8-
        Mr. Bolen additionally argues that “only the most egregious conduct” can justify termination
for violation of an implied condition of employment. We disagree. As we noted in Biggs at *3, in
Lawrence v. Rawlings, C/A No. M1997-00223-COA-CV, 2001 WL 76266 (Tenn. Ct. App. M.S.,
filed January 30, 2001) at *5, we rejected the argument that the scope of a “for cause” termination
of employment should be limited to “acts of serious misconduct, intentional wrongdoing, and other
intolerable behaviors”:

         We have concluded that an employee has been terminated for cause if the
         employee’s termination stems from a job-related ground. A job-related ground
         includes any act that is inconsistent with the continued existence of the employer-
         employee relationship. Thus, an employee has been terminated for cause if the
         termination stems from the employee’s failure to follow a supervisor’s directions,
         poor job performance or failure in the exercise of assigned duties.

        (Emphasis added)

         Mr. Bolen’s refusal to provide the management reports as requested by Signage constituted
“a failure in the exercise of assigned duties” was an “act inconsistent with the continued existence
of the employer-employee relationship.” It is our conclusion that the evidence does not preponderate
against the trial court’s finding that sufficient cause existed for the termination of that relationship.
In light of this conclusion, we need not determine whether Mr. Bolen’s comments to the effect that
he didn’t know if they had the “right horse for the job” and that maybe they should get another
“Superman” provided additional just cause for termination of his employment. But clearly these
remarks did not enhance or further the continued existence of the employee-employer relationship.

                                     RENEWAL OF CONTRACT

         The next issue presented for our review is whether the trial court erred in finding that Signage
was not bound through calendar year 2003 by a written employment contract with Mr. Bolen. The
trial court found that Signage did not lose its right not to renew the employment contract with Mr.
Bolen when it signed the contractual amendment on October 16, 2002. Mr. Bolen argues that this
amendment “was an affirmative extension of the contract through 2003, which created vested rights
in the Plaintiff, which estopped or foreclosed Defendant’s right to ‘non-renew’ the contract.” While
we do not agree that the evidence preponderates against the trial court’s ruling with respect to this
issue, it is our conclusion that this issue is otherwise resolved by our determination that Mr. Bolen’s
employment was terminated with just cause. As we noted in Biggs, “the failure to perform express
or implied duties gives the employer the right to terminate the employment contract for cause, prior
to the expiration of its terms without incurring liability.”

                                          ANNUAL BONUS

      The final issue we address is whether the trial court erred in ruling that Mr. Bolen’s
employment contract with Signage does not entitle him to a bonus for calendar year 2002.




                                                  -9-
         Mr. Bolen’s employment contract provides as follows with respect to his entitlement to a
bonus:

          Bonus: In addition to Employee’s base salary, Employee may be entitled to
          additional compensation of 6 percent of Employer net sales for the year 2001 and
          4 percent of Employer net sales of the year 2002 and thereafter. Net sales are
          defined as gross receipts for the employment period, less all expenses and costs,
          including all wages and salaries of all employees and owners. Net sales figures
          are calculated prior to taxes. Applicable withholding taxes and 401K contributions
          will be deducted from bonus compensation prior to distribution. In order for
          Employee to be eligible for any compensation other than base salary under this
          section, Employee must remain employed with Employer through the end of the
          Original Term, or if this Agreement is extended, through the end of the extended
          period to which the Bonus applies. Bonus pay out will be on an annual basis.
          Any Bonus contemplated by this Agreement will be payable no later than forty-
          five (45) days after the period for which the Bonus compensation is applicable.

          (Emphasis added)

        The contract specifically provides that “Employee must remain employed with Employer
through the end of the Original Term, or if this Agreement is extended, through the end of the
extended period to which the Bonus applies.” The contract further states that “[t]he original term of
this Agreement is for the period beginning December 03, 2001 and ending December 31, 2002.” Mr.
Bolen’s employment with Signage was terminated prior to the end of the original term of the
contract.

         Because Mr. Bolen failed to remain employed by Signage through the end of the original
term of the contract, which is a pre-condition to bonus entitlement under the contract, we find that
the trial court correctly ruled that Mr. Bolen was not entitled to a bonus for 2002.

        For the foregoing reasons, we affirm the judgment of the trial court and remand for further
action consistent with this opinion and for collection of costs. Costs of appeal are adjudged against
French R. Bolen and his surety.


                                               ___________________________________
                                               SHARON G. LEE, JUDGE




                                                -10-